  Case 1:20-cv-05672-BMC Document 1 Filed 11/20/20 Page 1 of 8 PageID #: 1


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
——————————————————————————X
THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 15, 15A, 15C & 15D, AFL-CIO, BY THEIR               COMPLAINT
TRUSTEES JAMES T. CALLAHAN, THOMAS A.
CALLAHAN, MICHAEL SALGO and WILLIAM TYSON,                CV-20-05672
CENTRAL PENSION FUND OF THE INTERNATIONAL
UNION OF OPERATING ENGINEERS, BY ITS CHIEF
EXECUTIVE OFFICER MICHAEL A. CRABTREE,
INTERNATIONAL UNION OF OPERATING ENGINEERS
NATIONAL TRAINING FUND, BY ITS CHIEF EXECUTIVE
OFFICER JEFFREY VINCENT, and INTERNATIONAL
UNION OF OPERATING ENGINEERS LOCAL 15, 15A, 15C
& 15D, AFL-CIO BY ITS PRESIDENT & BUSINESS
MANAGER THOMAS A. CALLAHAN,

                                   Plaintiffs,
           -against-

J & A CONCRETE CORP.,

                  Defendant.
——————————————————————————X

     Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO (“LOCAL 15 TRUST FUNDS”), BY

THEIR TRUSTEES JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL SALGO

and WILLIAM TYSON, CENTRAL PENSION FUND OF THE INTERNATIONAL UNION

OF OPERATING ENGINEERS (“CPF”), BY ITS CHIEF EXECUTIVE OFFICER MICHAEL

A. CRABTREE, INTERNATIONAL UNION OF OPERATING ENGINEERS NATIONAL

TRAINING FUND (“NTF”), BY ITS CHIEF EXECUTIVE OFFICER JEFFREY VINCENT

and INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D,

AFL-CIO (“LOCAL 15”), BY ITS PRESIDENT & BUSINESS MANAGER THOMAS A.
   Case 1:20-cv-05672-BMC Document 1 Filed 11/20/20 Page 2 of 8 PageID #: 2


CALLAHAN, by their attorneys, BRADY McGUIRE & STEINBERG, P.C., for their

Complaint, respectfully allege:

       1.      This is an action arising under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended, 29 U.S.C. § 1001 ​et seq.​ and Section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185 to recover fringe

benefit contributions owed to employee fringe benefit trust funds and supplemental union dues

and political action committee payments owed to a labor organization based upon the breach of

the terms and conditions of a collective bargaining agreement.

                                        JURISDICTION

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, the Plaintiff Trust Funds are administered from an office, and Plaintiff LOCAL

15 maintains its principal office, both at 44-40 11th Street located in Long Island City, County of

Queens, State of New York.

                                         THE PARTIES

       4.      Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      Plaintiffs JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL

SALGO and WILLIAM TYSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are

“fiduciaries” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).
   Case 1:20-cv-05672-BMC Document 1 Filed 11/20/20 Page 3 of 8 PageID #: 3


       6.      Plaintiff LOCAL 15 ANNUITY FUND is an employee pension benefit plan

within the meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established

for the purpose of providing retirement income to eligible participants.

       7.      Plaintiffs LOCAL 15 WELFARE and APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS are employee welfare benefit plans within the meaning

of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing

medical, medical reimbursement, vacation and other benefits to eligible participants.

       8.      Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       9.      Plaintiff CPF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, D.C.

       10.     Plaintiff MICHAEL A. CRABTREE is the Chief Executive Officer of Plaintiff

CPF and is a “fiduciary” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       11.     Plaintiff CPF is an employee pension benefit plan within the meaning of Section

3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the purpose of providing

retirement income to eligible participants.

       12.     Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       13.     Plaintiff NTF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

1125 17th Street, N.W. in Washington, D.C.

       14.     Plaintiff JEFFREY VINCENT is the Chief Executive Officer of Plaintiff NTF and

is a “fiduciary” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).
   Case 1:20-cv-05672-BMC Document 1 Filed 11/20/20 Page 4 of 8 PageID #: 4


       15.     Plaintiff NTF is an employee welfare benefit plan within the meaning of Section

3(1) of ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing specialized

training programs and other benefits to eligible participants.

       16.     Plaintiff NTF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       17.     Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152.

       18.     Plaintiff THOMAS A. CALLAHAN is the President & Business Manager of

Plaintiff LOCAL 15.

       19.     Upon information and belief, Defendant J & A CONCRETE CORP. (“J & A

CONCRETE”) was and still is a New York corporation with its principal place of business at

1676 Washington Avenue, Suite A, Bohemia, New York.

       20.     Upon information and belief, Defendant J & A CONCRETE was and still is a

foreign corporation duly licensed to do business in the State of New York.

       21.     Upon information and belief, Defendant J & A CONCRETE was and still is a

foreign corporation doing business in the State of New York.

       22.     Upon information and belief, Defendant J & A CONCRETE is an employer

within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the

LMRA, 29 U.S.C. § 185.

                              BACKGROUND INFORMATION

       23.     At all times relevant hereto, Plaintiff LOCAL 15 and Defendant J & A

CONCRETE have been parties to a collective bargaining agreement and Defendant J & A

CONCRETE agreed to be bound to the terms and conditions thereof (hereafter referred to as the

“Collective Bargaining Agreement”).
   Case 1:20-cv-05672-BMC Document 1 Filed 11/20/20 Page 5 of 8 PageID #: 5


       24.       Pursuant to the terms of the Collective Bargaining Agreement, Defendant J & A

CONCRETE is obligated to remit, at specified rates, contributions to Plaintiffs LOCAL 15

TRUST FUNDS, Plaintiff CPF and Plaintiff NTF based upon each straight and overtime hour of

worked performed by those employees covered by the Collective Bargaining Agreement.

       25.       Pursuant to the terms of the Collective Bargaining Agreement, Defendant J & A

CONCRETE is obligated to remit, at specified rates, employee allocated supplemental union

dues and political action committee payments to Plaintiff LOCAL 15 based upon each straight

and overtime hour of work performed by those employees covered by the Collective Bargaining

Agreement.

                       AS AND FOR A FIRST CAUSE OF ACTION
                 (BREACH OF COLLECTIVE BARGAINING AGREEMENT)

       26.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 25 inclusive with the same force and effect as though more fully set forth at

length herein.

       27.       In accordance with the Collective Bargaining Agreement and the Trust

Agreements establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant J & A CONCRETE

consented to the performance of an audit of its books and records to determine whether said

Defendant had made all of the required fringe benefit contribution payments to Plaintiffs

LOCAL 15 TRUST FUNDS, Plaintiff CPF and Plaintiff NTF as well as all supplemental union

dues and political action committee payments to Plaintiff LOCAL 15 in accordance with the

Collective Bargaining Agreement for the period of July 1, 2017 through June 30, 2020.

       28.       That on or about October 27, 2020, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant J & A CONCRETE had failed

to provide the contractually required fringe benefit contributions with interest along with the
   Case 1:20-cv-05672-BMC Document 1 Filed 11/20/20 Page 6 of 8 PageID #: 6


required supplemental union dues and political action committee payments for the period of July

1, 2017 through June 30, 2020 in the amount of $190,695.63.

       29.       Defendant J & A CONCRETE has failed to pay any portion of the outstanding

amount owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST

FUNDS, Plaintiff CPF and Plaintiff NTF in the amount of $176,940.82.

       30.       Defendant J & A CONCRETE has failed to pay any portion of the outstanding

amount owed in supplemental union dues and political action committee payments to Plaintiffs

LOCAL 15 in the amount of $13,754.81.

       31.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant J & A CONCRETE, said

Defendant is liable to Plaintiffs in the collective amount of $190,695.63.

                        AS AND FOR A SECOND CAUSE OF ACTION
                           (BREACH OF ERISA OBLIGATIONS)

       32.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 31 inclusive with the same force and effect as though more fully set forth at

length herein.

       33.       The failure of Defendant J & A CONCRETE to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS, Plaintiff CPF and Plaintiff NTF

for the period audited of July 1, 2017 through June 30, 2020 in the amount of $176,940.82 is a

violation of Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe

benefit contributions in accordance with the terms and conditions of the applicable collective

bargaining agreement.

       34.       Defendant J & A CONCRETE remains delinquent in remitting the proper amount

owed in fringe benefit contributions and has failed to pay any portion of the outstanding
   Case 1:20-cv-05672-BMC Document 1 Filed 11/20/20 Page 7 of 8 PageID #: 7


contributions owed to Plaintiffs LOCAL 15 TRUST FUNDS, Plaintiff CPF and Plaintiff NTF as

detailed above.

       35.     Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) liquidated damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, if

any; and (f) the costs and disbursements of the action.

       36.     Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant J & A CONCRETE and as a result thereof having violated

Section 515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15

TRUST FUNDS, Plaintiff CPF and Plaintiff NTF in the amount of $176,940.82, together with

accumulated interest on the unpaid and/or untimely paid principal amount due and owing,

liquidated damages, reasonable attorneys’ fees, auditor’s fees, if any, and the costs and

disbursements incurred in this action pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE​, Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP

SKILL IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO, CENTRAL PENSION

FUND OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS,

INTERNATIONAL UNION OF OPERATING ENGINEERS NATIONAL TRAINING FUND

and INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D,

AFL-CIO demand judgment on the First Cause of Action as against Defendant J & A
   Case 1:20-cv-05672-BMC Document 1 Filed 11/20/20 Page 8 of 8 PageID #: 8


CONCRETE CORP. in the amount of contributions with interest along with supplemental union

dues and political action committee payments due and owing totaling $190,695.63.

        WHEREFORE​, Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP

SKILL IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO, CENTRAL PENSION

FUND OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS and

INTERNATIONAL UNION OF OPERATING ENGINEERS NATIONAL TRAINING FUND

demand judgment on the Second Cause of Action as against Defendant J & A CONCRETE

CORP. in the amount of contributions with interest due and owing totaling $176,940.82, together

with:

          1. Prejudgment interest, computed at the plan rate or the applicable United States
             Treasury rate from the date on which the first payment was due on the total
             amount owed by the Defendant, in accordance with Section 502(g)(2)(B) of
             ERISA, 29 U.S.C. § 1132(g)(2)(B);

          2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29
             U.S.C. § 1132(g)(2)(C);

          3. Attorneys’ fees, auditor’s fees, if any, costs and disbursements in accordance with
             Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

          4. Such other and further relief as the Court may deem just and proper in accordance
             with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       November 20, 2020
                                           Respectfully submitted,

                                           BRADY McGUIRE & STEINBERG, P.C.

                                    By:    /s/ James M. Steinberg
                                           __________________________________
                                           James M. Steinberg, Esq.
                                           Attorneys for Plaintiffs
                                           303 South Broadway, Suite 234
                                           Tarrytown, New York 10591
                                           (914) 478-4293
                                           james@bradymcguiresteinberg.com
